Name: Commission Regulation (EEC) No 418/82 of 24 February 1982 amending for the second time Regulation (EEC) No 1757/81 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2 . 82 Official Journal of the European Communities No L 54/23 COMMISSION REGULATION (EEC) No 418/82 of 24 February 1982 amending for the second time Regulation (EEC) No 1757/81 fixing countervailing charges on seeds Regulation (EEC) No 1 665/72 (*), requires that these charges be amended ; Whereas the Management Committee for Seeds has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1757/81 (3), as amended by Regulation (EEC) No 234/82 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1757/81 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 26 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p . 1 . (2) OJ No L 382, 31 . 12. 1981 , p . 37. (3) OJ No L 175, 1 . 7. 1981 , p. 27. n OJ No L 22, 30 . 1 . 1982, p. 58 . O OJ No L 175, 2. 8 . 1972, p . 49 . No L 54/24 Official Journal of the European Communities 25. 2. 82 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT Amount of heading Description countervailing Country of origin No charge (') ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross hybrids 2-2 Austria 56 USA 6-7 Yugoslavia 8-4 Romania 14-7 Canada 14-7 Other countries (2) II. Three cross hybrids 1-6 Austria 8-8 Hungary 16-8 Romania 16-8 Other countries (3) III . Single hybrids 7-5 Romania 8-5 Canada 33-6 Spain 33-6 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value. (2) With the exception of Spain and Hungary. (3) With the exception of Canada, Spain, USA and Yugoslavia . (4) With the exception of Austria, Hungary, USA and Yugoslavia.